This application is examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIM SET 2
Examiner thanks attorney for the terminal disclaimer, amendment. In the 8/1/2022 amendment
Amended	1 11 16
Canceled	13
New		none
Filing date: 8/9/2018. Claims 1-12, 14-17 are examined.  

				CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-12, 14-17 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims fall within one of the four 101 statutory categories. 
Step 2a
The claims set forth ORGANIZING HUMAN ACTIVITY & extra-solution activity display. MPEP 2106
Claim 1

A method of displaying images on a vehicle, the method comprising:
[Wingdings font/0xA2] disclosing user information to an exchange [ application ],
 wherein the user information includes an image to be displayed
[Wingdings font/0xA2] transmitting the image to a [ controller ] configured to receive user information
[Wingdings font/0xA2] instructing, by the controller, an [ electronic display ] disposed on or integrated into a window of the vehicle , wherein the electronic display is configured to be transparent to a viewer inside of the vehicle
[Wingdings font/0xA2] displaying the image by the [electronic display]  to a viewer outside of the vehicle
[Generic element]
+
Certain Methods Of Organizing Human Behavior 

				
Alice
clearinghouse
computer implemented
Bilski
hedge
computer implemented
Ultramercial
Advertising on Internet
computer implemented
Here
Advertising on vehicle
computer implemented

The independent claims implement the abstract idea by generic computer, generic storage, generic storage, processor. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to computer implement it, Intellectual Ventures I LLC v Symantec (CAFC 206).  
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 
The dependent claims:
Claim 2 6 7 is the idea, spelling out terms and conditions of agreement to advertise.
Claim 3 is the idea, spelling out payment to advertise.
Claim 4-5 9 11 12 13 is the idea, spelling out where to advertise.
Clam 7-8 is the idea, spelling out terms and conditions of agreement to advertise.
Claim 10 is the idea, spelling out what to advertise.
Claim 15-17 is the idea, spelling out what to advertise based on data gathering.
Step 2b
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The additional elements (electronic display, controller, exchange application) alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Well-understood routine and conventional instructing, by the controller, an [ electronic display ] disposed on or integrated into a window of the vehicle
US7791785 
US20200258478
US20210362598 Fig 12
US8358224
US20140043156
US20200404465 Fig 2
US 20050157513 Fig 1
US20130046594 Fig 2
US 20140279606 
US 20100042505  ¶ 5
US 20040006929  abstract
US 20050157513 ¶ 2-3
US 20070019424 ¶ 3 13
US 5443869 abstract
US 20130337887 ¶ 15
US 20110128377  ¶ 34
US 3722119 Fig 4 and corresponding text 
US 20140300830 Fig 6
US 20180284328  ¶ 7, 103
US 20100090597 Fig 1

Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem, not a technical problem. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, storage do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 

CLAIM REJECTIONS - 35 USC § 103
The following quotation of 35 USC 103(a) forms the basis for obviousness rejections in this Office Action:

a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

MPEP 2123: 	“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for ALL they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for ALL that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).”

Claims rejected under 35 USC 103 over Han US 20190080356 (assignee Hyundai) in view of Amla US 20140040016 in view of Brubaker 20170200197
CLAIM 1-6, 9-12, 14-15  


    PNG
    media_image1.png
    426
    580
    media_image1.png
    Greyscale
CLAIM 1 
Han shows 
[Wingdings font/0xA2] A method of displaying images on a vehicle Han at least ¶ 7-8 10-13 15 31-32 Fig 1-2
 [0035] The AVN may also be referred to as an AVN terminal, and may be embedded in the vehicle 200 to provide audio, video, and navigation functions. The AVN may be configured to communicate with a telematics server and the AVN may be configured to transmit and receive various types of information to and from the telematics server. The AVN may include a display to visually provide the user with necessary information. The display mounted to the AVN may be used as the advertisement playback unit 210. In particular, the AVN display may provide various functions, for example, a navigation function that provides a navigation route to a point of interest (POI) selected or input by the user.

[0036] The windshield may be mounted to a front or rear window of the vehicle 200, and may include a display. In particular, the windshield having the display may also be used as the advertisement playback unit 210. The displays mounted to the sunroof, the sun visor, the AVN, and the windshield are disclosed only for illustrative purposes. The scope and spirit of the displays are not limited thereto, and various types of display devices mounted inside or outside of the vehicle 200 to perform visual advertisement may be used as the advertisement playback unit 210 of this exemplary embodiment. The lights may refer to various types of lights including headlights, taillights, and emergency lights, and may be used for advertisement using the change of lighting color and light flashing (or blinking) actions, etc. In other words, various lighting actions may be indicative of particular advertisement. The speaker mounted inside or outside of the vehicle may include a horn or other types of speakers capable of audibly providing advertisement.
 
[Wingdings font/0xA2] disclosing user information to an exchange application (Han server 100), wherein the user information includes an image to be displayed
Han at least Fig 3-4 ¶ 31
[0031] … advertisement server 100 may be configured to store advertisement contents supplied from a plurality of advertisers and provide the vehicle 200 with advertisement contents by communicating with the vehicle 200 parked in a parking lot. The advertisement server 100 may include a database (DB) in which advertisement contents may be stored, an advertisement selection unit 120 configured to store the advertisement contents stored in the database (DB) 110, an advertisement transceiver 130 configured to receive vehicle status information from the vehicle 200 by communicating with the vehicle 200 and transmit advertisement contents selected by the advertisement selection unit 120 to the vehicle 200, and a fee calculation unit 140 configured to calculate a fee for the advertisement contents transmitted to the vehicle 200.

[0054] The advertisement agency company may update information regarding advertisement available parking zones and associated advertisement contents, may provide the updated information to advertisers, and may thus guide the advertisers to participate in auction bidding for advertisement. After completion of the bidding step S20, advertisement contents classified according to individual zones and peripheral environment characteristics may be allocated to the advertisers (S30).

[0055] The advertisement contents may be stored in the advertisement server (S40). The advertisement server may be configured to store the advertisement contents received from the advertisers in the database (DB). When the owner of the vehicle selects the advertisement playback function in the parking zone in which the vehicle is parked, the advertisement contents may be selected from among the plurality of advertisement contents according to the parked zone (S50).

(Han: ¶¶ [0038] [0039] “Particularly, the advertisement controller 220 may be configured to transmit status information of the vehicle 200. The status information of the vehicle 200 may include at least one of a current position of the vehicle 200, peripheral POI information, peripheral vehicle information (e.g., information regarding whether the peripheral vehicle participates in advertisement), a current time, a battery charge, and an estimated re-driving time of the vehicle 200 (e.g., when the vehicle will be driven next or again). The status information of the vehicle 200 may be used to determine the category of advertisement contents to be supplied to the vehicle 200, as well as to calculate a usage fee of the advertisement contents…The vehicle status information supplied to the advertisement server 100 may then be used by the advertisement server 100 to select advertisement contents to be allocated to a parking region of the vehicle 200 and the advertisement server 100 may be configured to calculate a usage fee of the advertisement.”).

[Wingdings font/0xA2] transmitting the image to a controller configured to receive user information 
Han Fig 5-6
[0032] The advertisement selection unit 120 may be configured to transmit advertisement contents selected from among the advertisement contents allocated according to individual regions in which the vehicle 200 is parked and peripheral environment characteristics of the parked vehicle 200, to the advertisement transceiver 130. Accordingly, the selected advertisement contents may be transmitted to the vehicle 200.

[Wingdings font/0xA2] instructing, by the controller, an electronic display disposed on or integrated into a window of the vehicle and configured to move in unison with the vehicle to display the image   , wherein the electronic display is configured to be transparent to a viewer inside of the vehicle
[Wingdings font/0xA2] displaying the image by the electronic display
Han
[0033] The vehicle 200 may include an advertisement playback unit 210 configured to play back (e.g., output) advertisement contents received from the advertisement server 100, and an advertisement controller 220 configured to operate the advertisement playback unit 210 by communicating with the advertisement server 100. …

[0035] The AVN may also be referred to as an AVN terminal, and may be embedded in the vehicle 200 to provide audio, video, and navigation functions. The AVN may be configured to communicate with a telematics server and the AVN may be configured to transmit and receive various types of information to and from the telematics server. The AVN may include a display to visually provide the user with necessary information. The display mounted to the AVN may be used as the advertisement playback unit 210. In particular, the AVN display may provide various functions, for example, a navigation function that provides a navigation route to a point of interest (POI) selected or input by the user.

[0036] The windshield may be mounted to a front or rear window of the vehicle 200, and may include a display. In particular, the windshield having the display may also be used as the advertisement playback unit 210. The displays mounted to the sunroof, the sun visor, the AVN, and the windshield are disclosed only for illustrative purposes. The scope and spirit of the displays are not limited thereto, and various types of display devices mounted inside or outside of the vehicle 200 to perform visual advertisement may be used as the advertisement playback unit 210 of this exemplary embodiment. The lights may refer to various types of lights including headlights, taillights, and emergency lights, and may be used for advertisement using the change of lighting color and light flashing (or blinking) actions, etc. In other words, various lighting actions may be indicative of particular advertisement. The speaker mounted inside or outside of the vehicle may include a horn or other types of speakers capable of audibly providing advertisement.

[0037] The advertisement controller 220 may be configured to receive advertisement contents from the advertisement server 100 by communicating with the advertisement transceiver 130 of the advertisement server 100 and play back (e.g., output) the received advertisement contents through the advertisement playback unit 210….

[0056] Subsequently, the selected advertisement contents may be transmitted to the parked vehicle, and may then be played back through the display, speaker, and the like of the parked vehicle (S60). When playback of the advertisement contents is completed, the advertisement server may be configured to calculate the usage fee of the advertisement contents and perform payment of the parking fee when the vehicle arrives at an exit of the parking zone (S70).

Han (i.e. image is displayed via AVN, wherein the AVN is mounted on windshield of vehicle) 

(Han: 

¶¶ [0035] [0036] “The AYN may be configured to communicate with a telematics server and the AYN may be configured to transmit and receive various types of information to and from the telematics server. The AYN may include a display to visually provide the user with necessary information. The display mounted to the AYN may be used as the advertisement playback unit 210… The windshield may be mounted to a front or rear window of the vehicle 200, and may include a display. In particular, the windshield having the display may also be used as the advertisement playback unit 210. The displays mounted to the sunroof, the sun visor, the AYN, and the windshield are disclosed only for illustrative purposes. The scope and spirit of the displays are not limited thereto, and various types of display devices mounted inside or outside of the vehicle 200 to perform visual advertisement may be used as the advertisement playback unit 210 of this exemplary embodiment.” 

Furthermore, as cited in ¶¶ [0033] [0034] 

“The advertisement playback unit 210 may include at least one of a display, light(s), and speaker(s) mounted inside or outside of the vehicle 200. For example, the display may be mounted to at least one of a sunroof, a sun visor, an audio video navigation (AYN), a cluster, door(s), window(s), and a rear window…The sunroof may form an opening at a roof of the vehicle 200 for convenience of a driver of the vehicle 200, and may include a panel configured to open or close the opening. The display may be mounted to the panel of the sunroof. In particular, the display may be used as the advertisement playback unit 210. The sun visor may include a sun cover, mounted to an upper part of a front window (hereinafter referred to as a windshield) located near a driver seat and a passenger seat and may be selectively opened or closed to block the sunlight. The display may be mounted to the sun visor. In particular, the display mounted to the sun visor may be used as the advertisement playback unit 210.”)

NOT EXPLICIT in Han is exact word exchange but see Amla at least ¶ 8, 21 showing portal 
It would have been obvious to combine Han, Amla because they are analogous prior art, both aggregating supply and demand to mediate agreement on use of ads on vehicle windows. This is merely combining prior art elements according to known methods to yield predictable results namely a portal or exchange for supply and demand to find agreement to use ad space.

    PNG
    media_image2.png
    489
    897
    media_image2.png
    Greyscale

NOT EXPLICIT in Han is transparent
However, Brubaker further discloses wherein the electronic display configured to be transparent to a viewer inside of the vehicle (i.e. electronic display is a heads-up display that is transparent to allow the driver to see the targeted content and the real-world view) 
(Brubaker: at least ¶ 179 
“Heads-Up Displays (HUDs) may be used in aircraft and a variety of automotive displays to supplement instrumentation and/or provide data (such as critical performance data or targeting information as in fighter aircraft). Such an overlay may be transparent so that a pilot, or driver simultaneously sees both the real-world view beyond with said instrumentation or critical, data superimposed on top. This may be done to allow a driver or pilot to keep his eyes on the road (or direction of flight) while keeping his hands free to drive/fly or perform related tasks.”).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Brubaker’s electronic display configured to be transparent to a viewer inside of the vehicle to Han’s system for displaying an image on a vehicle. One of ordinary skill in the art would have been motivated to do so because 
“In this way, the use of HDSs may enable 20%-70% margins from hyper-relevant ad/content display. HDSs may also be used to remove clutter as roadside digital attractions (e.g. billboards) may be reduced. Additionally, HDSs may provide a safer driving environment by allowing drivers to use HDS systems rather than handheld mobile devices.” 

(Brubaker: ¶ 69).

CLAIM 2
Han/Amla/Brubaker shows the above and shows
claim 1, wherein the user information disclosed to the exchange application is
[Wingdings font/0xA2] viewable on an online marketplace by a vehicle operator 
[Wingdings font/0xA2] also includes at least one of the following:
- a duration the image is desired to be displayed
- a geographical area within which the image is desired to be displayed
- a price the user is willing to pay to display the image
- payment information to be utilized if the image is displayed by the electronic display
Han ¶ 35
[0035] The AVN may also be referred to as an AVN terminal, and may be embedded in the vehicle 200 to provide audio, video, and navigation functions. The AVN may be configured to communicate with a telematics server and the AVN may be configured to transmit and receive various types of information to and from the telematics server….
[0038] Particularly, the advertisement controller 220 may be configured to transmit status information of the vehicle 200. … status used to determine ad
[0039] The vehicle status information supplied to the advertisement server 100 may then be used by the advertisement server 100 to select advertisement contents to be allocated to a parking region of the vehicle 200 
[0042] After parking of the vehicle 200, the user (driver) of the vehicle 200 may select whether to play back advertisement contents (S200). For example, information regarding whether the advertisement contents will be played back may be selected through an icon or the like of the AVN display. In particular, the driver of the vehicle 200 may receive the above information related to playback of the advertisement contents in response to the vehicle 200 being parked in the parking lot, or the user may manually select or set an advertisement mode. When the driver or user of the vehicle 200 selects the advertisement mode, status information of the vehicle 200 may be transmitted to the advertisement server 100 (S300). …
[0043] The status information of the vehicle 200 may include at least one of a current position, peripheral POI information, peripheral vehicle information, a current time, a battery charge, and an estimated re-driving time of the vehicle 200. As described above, the status information of the vehicle 200 may be used to determine the category of advertisement contents to be supplied to the vehicle 
¶ 44 ad server to select ad to be transmitted to vehicle
¶ 45 ad content supplied from advertisers who provide DB of ad server with ad
¶ 46 ad priority is function of duration, time, geographical area, zone
 [0047] Referring to FIG. 3, for example, to guide the advertisers to participate in bidding for advertisement contents in a parking lot located in a zone A (hereinafter referred to as a parking zone A), the advertisement server 100 may be configured to divide the parking zone A into a plurality of sub-zones A-1 to A-8, provide the advertisers with information for each sub-zone, and guide the advertisers to participate in auction bidding for advertisement. In particular, several advertisers may participate in bidding for advertisement in desired parking sub-zones. …

See also Amla at least ¶ 8, 21 Fig 1-2

CLAIM 3
Han/Amla/Brubaker shows the above and shows
claim 2, further comprising:
[Wingdings font/0xA2] after the image has been displayed, automatically billing a user who requested the image to be displayed for the services rendered by a vehicle operator in displaying the image
Han ¶ 51, 56 62 65 

[0051] After the vehicle 200 plays back the advertisement contents as described above (S600), the advertisement server 100 may be configured to calculate a usage fee of the advertisement contents (S700). The usage fee of the advertisement contents may be calculated based on a predetermined reference in consideration of an advertisement playback time and the like. When the advertisement usage fee is calculated (S700), the calculated advertisement usage fee may be paid as the parking fee of the vehicle 200 having been used for advertisement playback (S800), or may be paid to the owner (user) of the vehicle 200 (S900). For example, when the advertisement usage fee is greater than the parking fee of the vehicle 200, the balance of the paid parking fee may be sent to an account of the owner of the vehicle 200.

[0056] Subsequently, the selected advertisement contents may be transmitted to the parked vehicle, and may then be played back through the display, speaker, and the like of the parked vehicle (S60). When playback of the advertisement contents is completed, the advertisement server may be configured to calculate the usage fee of the advertisement contents and perform payment of the parking fee when the vehicle arrives at an exit of the parking zone (S70).


For billing, See also Amla ¶ 27 28 32 37	Fig 6 step 628

CLAIM 4
Han/Amla/Brubaker shows the above and shows
claim 1, further comprising:
[Wingdings font/0xA2] mapping a route of the vehicle during which the image is displayed by the electronic display
[Wingdings font/0xA2] transmitting the route of the vehicle to the exchange application that is able to be viewed by the user that requested the image to be displayed
Han
[0035] The AVN may also be referred to as an AVN terminal, and may be embedded in the vehicle 200 to provide audio, video, and navigation functions. The AVN may be configured to communicate with a telematics server and the AVN may be configured to transmit and receive various types of information to and from the telematics server. The AVN may include a display to visually provide the user with necessary information. The display mounted to the AVN may be used as the advertisement playback unit 210. In particular, the AVN display may provide various functions, for example, a navigation function that provides a navigation route to a point of interest (POI) selected or input by the user.

See map routes also Amla Fig 3 ¶ 28 (record route) Fig 7 at least step 710

CLAIM 5
Han/Amla/Brubaker shows the above and shows
NOT EXPLICIT in Han is multiple routes
claim 4, wherein the exchange application
[Wingdings font/0xA2] shows multiple routes that the vehicle may take with the exchange application associating each route with a price the user is willing to pay to display the image along the route 
Amla Fig 3 ¶ 28

CLAIM 6
Han/Amla/Brubaker shows the above and shows
claim 1, wherein disclosing the user information to the exchange application includes 
[Wingdings font/0xA2] making an offer for displaying the image, and the method further comprises: 
[Wingdings font/0xA2] accepting the offer to display the image
Han: at least ¶¶ 38-39 
[0038] Particularly, the advertisement controller 220 may be configured to transmit status information of the vehicle 200. The status information of the vehicle 200 may include at least one of a current position of the vehicle 200, peripheral POI information, peripheral vehicle information (e.g., information regarding whether the peripheral vehicle participates in advertisement), a current time, a battery charge, and an estimated re-driving time of the vehicle 200 (e.g., when the vehicle will be driven next or again). The status information of the vehicle 200 may be used to determine the category of advertisement contents to be supplied to the vehicle 200, as well as to calculate a usage fee of the advertisement contents.
[0039] The vehicle status information supplied to the advertisement server 100 may then be used by the advertisement server 100 to select advertisement contents to be allocated to a parking region of the vehicle 200 and the advertisement server 100 may be configured to calculate a usage fee of the advertisement. The fee calculation unit 140 of the advertisement server 100 may be configured to calculate the usage fee of the advertisement and use the calculated advertisement usage fee as the parking fee of the vehicle 200 having been used for the advertisement when the vehicle 200 arrives at an exit of the parking region or may be configured to transmit the calculated advertisement usage fee to a pre-registered account of an owner (or user) of the vehicle 200. In particular, the advertisement usage fee may be accumulated as points and the accumulated points may also be used as a payment method for paying the parking fee, prices of articles (e.g., consumer goods), etc.
Han ¶ 47 
[0047] Referring to FIG. 3, for example, to guide the advertisers to participate in bidding for advertisement contents in a parking lot located in a zone A (hereinafter referred to as a parking zone A), the advertisement server 100 may be configured to divide the parking zone A into a plurality of sub-zones A-1 to A-8, provide the advertisers with information for each sub-zone, and guide the advertisers to participate in auction bidding for advertisement. In particular, several advertisers may participate in bidding for advertisement in desired parking sub-zones. …

For offer, acceptance See also Amla at least ¶ 36 37 
CLAIM 9
Han/Amla/Brubaker shows the above and shows
claim 1, further comprising:
[Wingdings font/0xA2] tracking a location of the vehicle by a global positioning system during the display of the image by the electronic display
Han ¶ 38-39
[0038] Particularly, the advertisement controller 220 may be configured to transmit status information of the vehicle 200. The status information of the vehicle 200 may include at least one of a current position of the vehicle 200, peripheral POI information, peripheral vehicle information (e.g., information regarding whether the peripheral vehicle participates in advertisement), a current time, a battery charge, and an estimated re-driving time of the vehicle 200 (e.g., when the vehicle will be driven next or again).

For track location see also Amla ¶ 25 27 28 Fig 2A
CLAIM 10
Han/Amla/Brubaker shows the above 
claim 1, wherein the image is one of the following:
 an advertisement,
 a company logo,
 a personal message of a vehicle operator
 a personal image of the vehicle operator
Han Fig 1-2, corresponding text, Abstract
Also Amla Fig 1, corresponding text, Abstract
(Han: ¶ [0031] “In particular, the advertisement server 100 may be configured to store advertisement contents supplied from a plurality of advertisers and provide the vehicle 200 with advertisement contents by communicating with the vehicle 200 parked in a parking lot.”).

CLAIM 11
Han/Amla/Brubaker shows the above and shows
claim 1, further comprising:
[Wingdings font/0xA2]  wherein the electronic display is integrated into  a front windshield  of the vehicle 
Han: ¶¶ [0033] [0034] 
[0032] The advertisement playback unit 210 may include at least one of a display, light(s), and speaker(s) mounted inside or outside of the vehicle 200. For example, the display may be mounted to at least one of a sunroof, a sun visor, an audio video navigation (AVN), a cluster, door(s), window(s), and a rear window…The sunroof may form an opening at a roof of the vehicle 200 for convenience of a driver of the vehicle 200, and may include a panel configured to open or close the opening. The display may be mounted to the panel of the sunroof. In particular, the display may be used as the advertisement playback unit 210. The sun visor may include a sun cover, mounted to an upper part of a front window (hereinafter referred to as a windshield) located near a driver seat and a passenger seat and may be selectively opened or closed to block the sunlight. The display may be mounted to the sun visor. In particular, the display mounted to the sun visor may be used as the advertisement playback unit 210.

    PNG
    media_image3.png
    297
    813
    media_image3.png
    Greyscale


(Han: ¶¶ [0033] [0034] 
“The advertisement playback unit 210 may include at least one of a display, light(s), and speaker(s) mounted inside or outside of the vehicle 200. For example, the display may be mounted to at least one of a sunroof, a sun visor, an audio video navigation (AYN), a cluster, door(s), window(s), and a rear window…The sunroof may form an opening at a roof of the vehicle 200 for convenience of a driver of the vehicle 200, and may include a panel configured to open or close the opening. The display may be mounted to the panel of the sunroof. In particular, the display may be used as the advertisement playback unit 210. The sun visor may include a sun cover, mounted to an upper part of a front window (hereinafter referred to as a windshield) located near a driver seat and a passenger seat and may be selectively opened or closed to block the sunlight. The display may be mounted to the sun visor. In particular, the display mounted to the sun visor may be used as the advertisement playback unit 210.”).

Han (i.e. image is displayed via AVN, wherein the AVN is mounted on windshield of vehicle) 

(Han: 

¶¶ [0035] [0036] “The AYN may be configured to communicate with a telematics server and the AYN may be configured to transmit and receive various types of information to and from the telematics server. The AYN may include a display to visually provide the user with necessary information. The display mounted to the AYN may be used as the advertisement playback unit 210… The windshield may be mounted to a front or rear window of the vehicle 200, and may include a display. In particular, the windshield having the display may also be used as the advertisement playback unit 210. The displays mounted to the sunroof, the sun visor, the AYN, and the windshield are disclosed only for illustrative purposes. The scope and spirit of the displays are not limited thereto, and various types of display devices mounted inside or outside of the vehicle 200 to perform visual advertisement may be used as the advertisement playback unit 210 of this exemplary embodiment.” 

Furthermore, as cited in ¶¶ [0033] [0034] 

“The advertisement playback unit 210 may include at least one of a display, light(s), and speaker(s) mounted inside or outside of the vehicle 200. For example, the display may be mounted to at least one of a sunroof, a sun visor, an audio video navigation (AYN), a cluster, door(s), window(s), and a rear window…The sunroof may form an opening at a roof of the vehicle 200 for convenience of a driver of the vehicle 200, and may include a panel configured to open or close the opening. The display may be mounted to the panel of the sunroof. In particular, the display may be used as the advertisement playback unit 210. The sun visor may include a sun cover, mounted to an upper part of a front window (hereinafter referred to as a windshield) located near a driver seat and a passenger seat and may be selectively opened or closed to block the sunlight. The display may be mounted to the sun visor. In particular, the display mounted to the sun visor may be used as the advertisement playback unit 210.”)

integrated 
Brubaker ¶ 62, 63, 97, 104 332
Han/Brubaker is merely Combining Prior Art Elements According to Known Methods, e.g. front (Han), integrated (Brubaker). Both are advertising. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded than predictable results to one of ordinary skill in the art at the time of the invention.

CLAIM 12
Han/Amla/Brubaker shows the above and shows
claim 1, further comprising:
[Wingdings font/0xA2] integrating the electronic display into a window of the vehicle such that the electronic display is connected to the window
Han ¶ 33 34
[0033] The vehicle 200 may include an advertisement playback unit 210 configured to play back (e.g., output) advertisement contents received from the advertisement server 100, and an advertisement controller 220 configured to operate the advertisement playback unit 210 by communicating with the advertisement server 100. The advertisement playback unit 210 may include at least one of a display, light(s), and speaker(s) mounted inside or outside of the vehicle 200. For example, the display may be mounted to at least one of a sunroof, a sun visor, an audio video navigation (AVN), a cluster, door(s), window(s), and a rear window.
[0034] The sunroof may form an opening at a roof of the vehicle 200 for convenience of a driver of the vehicle 200, and may include a panel configured to open or close the opening. The display may be mounted to the panel of the sunroof. In particular, the display may be used as the advertisement playback unit 210. The sun visor may include a sun cover, mounted to an upper part of a front window (hereinafter referred to as a windshield) located near a driver seat and a passenger seat and may be selectively opened or closed to block the sunlight. The display may be mounted to the sun visor. In particular, the display mounted to the sun visor may be used as the advertisement playback unit 210. The scope or spirit of the advertisement playback unit 210 is not limited thereto, and may include various types of devices configured to communicate with an external part to allow information and signals to be exchanged between each of the devices and the external part.
(Han: ¶¶ [0033] [0034] 

“The advertisement playback unit 210 may include at least one of a display, light(s), and speaker(s) mounted inside or outside of the vehicle 200. For example, the display may be mounted to at least one of a sunroof, a sun visor, an audio video navigation (AYN), a cluster, door(s), window(s), and a rear window…The sunroof may form an opening at a roof of the vehicle 200 for convenience of a driver of the vehicle 200, and may include a panel configured to open or close the opening. The display may be mounted to the panel of the sunroof. In particular, the display may be used as the advertisement playback unit 210. The sun visor may include a sun cover, mounted to an upper part of a front window (hereinafter referred to as a windshield) located near a driver seat and a passenger seat and may be selectively opened or closed to block the sunlight. The display may be mounted to the sun visor. In particular, the display mounted to the sun visor may be used as the advertisement playback unit 210.”).

See also Amla Fig 2
 [0033] The vehicle 200 may include an advertisement playback unit 210 configured to play back (e.g., output) advertisement contents received from the advertisement server 100, and an advertisement controller 220 configured to operate the advertisement playback unit 210 by communicating with the advertisement server 100. The advertisement playback unit 210 may include at least one of a display, light(s), and speaker(s) mounted inside or outside of the vehicle 200. For example, the display may be mounted to at least one of a sunroof, a sun visor, an audio video navigation (AVN), a cluster, door(s), window(s), and a rear window.
[0034] The sunroof may form an opening at a roof of the vehicle 200 for convenience of a driver of the vehicle 200, and may include a panel configured to open or close the opening. The display may be mounted to the panel of the sunroof. In particular, the display may be used as the advertisement playback unit 210. The sun visor may include a sun cover, mounted to an upper part of a front window (hereinafter referred to as a windshield) located near a driver seat and a passenger seat and may be selectively opened or closed to block the sunlight. The display may be mounted to the sun visor. In particular, the display mounted to the sun visor may be used as the advertisement playback unit 210. The scope or spirit of the advertisement playback unit 210 is not limited thereto, and may include various types of devices configured to communicate with an external part to allow information and signals to be exchanged between each of the devices and the external part.
CLAIM 14
Han/Amla/Brubaker shows the above and shows
claim 1, further comprising
[Wingdings font/0xA2] displaying multiple images in succession to form a video
(Han: ¶ [0033] “For example, the display may be mounted to at least one of a sunroof, a sun visor, an audio video navigation (AVN), a cluster, door(s), window(s), and a rear window.” Furthermore, as cited in ¶ [0035] “The AVN may also be referred to as an AVN terminal, and may be embedded in the vehicle 200 to provide audio, video, and navigation functions.”).

CLAIM 15
Han/Amla/Brubaker shows the above and shows
claim 1, wherein the user information further includes audio to accompany the image to be displayed, the method further comprising:
[Wingdings font/0xA2] transmitting the audio to a controller configured to receive user information instructing, by the controller, a speaker associated with and configured to move in unison with the vehicle to generate the audio and generating audio, by the speaker, to accompany the display of the image
Han  
[0033] For example, the display may be mounted to at least one of a sunroof, a sun visor, an audio video navigation (AVN), a cluster, door(s), window(s), and a rear window.” 

[0035] “The AVN may also be referred to as an AVN terminal, and may be embedded in the vehicle 200 to provide audio, video, and navigation functions.







Claims rejected under 35 USC 103 as being unpatentable over Han/Amla/Brubaker in view of Zenoff US 20160026423 (US 10,416,947)
CLAIM 7 8 16 17

CLAIM 7
Han/Amla/Brubaker shows the above 
claim 1, further comprising:
[Wingdings font/0xA2] disclosing display information to an online marketplace of the exchange application that is able to be viewed by a user,
Han Fig 1, corresponding text
See also Amla Fig 1, corresponding text 
NOT EXPLICIT in Han
 the display information including at least one of the following:
- a size of the electronic display,
- an availability of the electronic display to display the image,
- any costs the user would have to pay for displaying the image,
- any restrictions in content of the image
- a location of the vehicle, 
- a geographical area within which the vehicle will be located
Han
[0047] Referring to FIG. 3, for example, to guide the advertisers to participate in bidding for advertisement contents in a parking lot located in a zone A (hereinafter referred to as a parking zone A), the advertisement server 100 may be configured to divide the parking zone A into a plurality of sub-zones A-1 to A-8, provide the advertisers with information for each sub-zone, and guide the advertisers to participate in auction bidding for advertisement. In particular, several advertisers may participate in bidding for advertisement in desired parking sub-zones. …

[0048] For example, as shown in FIG. 3, hamburger advertisement contents of a first advertiser (1) may be allocated to the parking sub-zones A-1 to A-4, sport-shoes advertisement contents of a second advertiser (2) may be allocated to the parking sub-zones A-5 to A-7, and beverage advertisement contents of a third advertiser (3) may be allocated to the parking zone A-8. In the step S400 for selecting the advertisement contents, the advertisement server 100 may be configured to recognize vehicle status information such as a current position of the parked vehicle 200, to allow the advertisement selection unit 120 of the advertisement server 100 to select the advertisement contents from among all the advertisement contents stored in the database (DB) 110 and the advertisement server 100 may be configured to transmit the selected advertisement contents to the vehicle 200 using the advertisement transceiver 130.

(Zenoff: Col. 44 Lines 1-4 “The app can permit the user to preview the manner in which expressions would be displayed on the display device, including the order, orientation, size, color and brightness of display.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s exchange application is configured to allow the vehicle operator to disclose a size of the electronic display to Han’s system for displaying an image on a vehicle. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).
CLAIM 8
Han/Amla/Brubaker shows the above 
claim 1, further comprising:
[Wingdings font/0xA2] transmitting display information from the controller to an online marketplace of the exchange application that is able to be viewed by a user who requested for the image to be displayed by the electronic display,
Han Fig 1, corresponding text
See also Amla Fig 1, corresponding text 
NOT EXPLICIT in Han
[Wingdings font/0xA2] wherein the display information includes at least one of the following:
- a duration of the display of the image by the electronic display,
- a location of the vehicle during the display of the image,
- confirmation the image was displayed by the electronic display
Han
[0053] FIG. 4 is a flowchart illustrating an advertisement method using a vehicle according to a second exemplary embodiment of the present invention. For convenience of description and better understanding of the present invention, steps of the advertisement method shown in FIG. 4 will be written from the viewpoint of the advertisers. Referring to FIG. 4, a zone (hereinafter referred to as a parking advertisement zone) to be used for advertisement during the parking time of the vehicle may be divided into a plurality of parking sub-zones (S10). The parking advertisement zone may be selected from among large parking lots having a substantial number of vehicles parked therein. The advertisers may participate in auction bidding for advertisement according to individual parking sub-zones (S20).

However, Zenoff (Zenoff: Col. 44-45 Lines 64-58 “The app can enable the user to select or queue expressions for display on the display device. The app can enable the user to select a display schedule or display preferences, such as displaying expressions at a given point in time and/or location… The app can permit the user to display expressions at a given point in time, such as immediately or at a future point in time. In an example, the user queues an expression for display at a given day and time.” Furthermore, as cited in Col. 17 Lines 1-14 “In another aspect, a method for analyzing response to media from a user comprises providing (i) a support member that is mounted on an inanimate object, (ii) a display member mounted on the support member, wherein the display member is configured to display or project the media selected by the user, which media includes at least one of text, image and video, and (iii) a sensor that collects one or more signals that are indicative of a response of at least one individual to the media displayed or projected by the display member. Next, the display member can be used to display or project the media. Next, the one or more signals can be received from the sensor. The response can then be determined based at least in part on the one or more signals received from the sensor.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s controller transmits a duration of the display of the image, time of day the image was displayed, and confirmation that the image was displayed by the electronic display to the exchange application to be viewed by the user to Han’s system for displaying an image on a vehicle. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).
CLAIM 16
Han/Amla/Brubaker shows the above 
NOT EXPLICIT in Han
claim 1, further comprising:
[Wingdings font/0xA2] detecting human motion outside the vehicle by a motion sensor indicating the presence of a person outside of the vehicle transmitting, to the controller, information that there is motion outside the vehicle and instructing, by the controller, the electronic display to display the image when the controller receives information that there is human motion outside the vehicle
However, Zenoff (Zenoff: Col. 12 Lines 3-41 “A sensor can be an optical sensor, sound sensor, vibration sensor, accelerometer, or geolocation sensor (e.g., 5 GPS). The system can include a camera. For example, the display device is mounted on a front panel of a hat and one or more sensors are mounted on side and rear panels of the hat. The one or more sensors enable the media on the display device to be changed upon a trigger event, such as, for 10 example, movement detected by the one or more sensors or a change in ambient lighting conditions… The method can include detecting motion of the user. The media can be displayed or projected upon detecting the motion.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s motion sensor in communication with the controller, the motion sensor configured to detect motion outside the vehicle and transmit that information to the controller, wherein the controller instructs the electronic display to display the image when the controller receives information from the motion sensor that there is motion outside the vehicle to Han’s system for displaying an image on a vehicle. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

NOT EXPLICIT in Han detecting human
However, Brubaker further discloses a motion sensor in communication with the controller, the motion sensor configured to detect human motion outside the vehicle indicating the presence of a person outside the vehicle and transmit that information to the controller, wherein the controller instructs the electronic display to display the image when the controller receives information from the motion sensor that there is human motion outside the vehicle (i.e. when motion caused by a human is detected outside the vehicle then the advertisement is triggered to be displayed) (Brubaker: Col. 65 Lines 51-59 “Imagery from the invention can also be triggered automatically by the presence of nearby pedestrians, cyclists, children or pets, by using dedicated presence detection systems (vehicle proximity sensors) or by interacting with independent systems such as car proximity radar or Connected Vehicle (CV) technologies using Dedicated Short Range Communications (DSRC), WiFi, GPS or other Vehicle to Vehicle (V2V) or Vehicle to Infrastructure (V2I) communications systems.”).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Brubaker motion sensor in communication with the controller, the motion sensor configured to detect human motion outside the vehicle indicating the presence of a person outside the vehicle and transmit that information to the controller, wherein the controller instructs the electronic display to display the image when the controller receives information from the motion sensor that there is human motion outside the vehicle to Han’s system for displaying an image on a vehicle. One of ordinary skill in the art would have been motivated to do so because “In this way, the use of HDSs may enable 20%-70% margins from hyper-relevant ad/content display. HDSs may also be used to remove clutter as roadside digital attractions (e.g. billboards) may be reduced. Additionally, HDSs may provide a safer driving environment by allowing drivers to use HDS systems rather than handheld mobile devices.” (Brubaker: Col. 9 Lines 14-20).

CLAIM 17
Han/Amla/Brubaker shows the above 
NOT EXPLICIT in Han
claim 1, further comprising:
[Wingdings font/0xA2] detecting a sound of human voice outside the vehicle by an audio sensor transmitting, to the controller, information that there is sound of human voice outside the vehicle 
[Wingdings font/0xA2] instructing, by the controller, the electronic display to display the image when the controller receives information that there is the sound of human voice outside the vehicle
However, Zenoff (Zenoff: Col. 12 Lines 3-41 “A sensor can be an optical sensor, sound sensor, vibration sensor, accelerometer, or geolocation sensor (e.g., 5 GPS). The system can include a camera. For example, the display device is mounted on a front panel of a hat and one or more sensors are mounted on side and rear panels of the hat. The one or more sensors enable the media on the display device to be changed upon a trigger event, such as, for 10 example, movement detected by the one or more sensors or a change in ambient lighting conditions.” Furthermore, as cited in Col. 19 Lines 21-25 “In one embodiment the screen it can change colors both at the screen level and the entire screen or embodiment adjacent to the screen which can be based on sound, and other extremities which can influence the user. This may be similar or identical to a sound responsive sculpture.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s sound detection sensor in communication with the controller, the sound detection sensor configured to detect a sound of human voice outside the vehicle and transmit that information to the controller, wherein the controller instructs the electronic display to display the image when the controller receives information from the sound detection sensor that there is the sound of human voice outside the vehicle to Han’s system for displaying an image on a vehicle. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

RESPONSE TO REMARKS
Applicant’s amendment and remarks are fully considered but they are not persuasive.
Double patenting Withdrawn due to terminal disclaimer
 103
See new rejection above.
101
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment.

Conclusion
Pertinent prior art cited but not relied upon for claim 1 		North US 5992888 Multiple Displays
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681